DETAILED ACTION
The action is responsive to the Application filed on 05/28/2021. Claims 21-40 are pending in the case. Claims 21, 32, 39 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-27 and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140046976 A1, hereinafter Zhang) in view of Porwal et al. (US 20180020076 A1, hereinafter Porwal) in further view of Shiotani et al. (US 20190073350 A1, hereinafter Shiotani).

As to claim 21, Zhang discloses a method for generating contextually relevant electronic information cards, comprising: 
receiving an indication from a user to generate an electronic information card ("The message contains a phrase 'shipping cost', which can optionally be highlighted such as with an underline. , the electronic information card being displayable proximate to one or more keywords on an electronic display (Zhang Figure 3 320 keyword and 330 popup displayed proximate to the keyword); 
determining a type of information card from a plurality of types of information cards based on at least one of a user status or an organization associated with the user ("Furthermore, in the user interface, the size or shape or position of the displaying area can also be changed according to whether more informative data is being displayed or not, or based on an estimate of the user's knowledge state as described above. In some embodiments, when the system detects that the user has viewed an object for a certain number of times, or an object has been displayed to the user for certain number of times, or the same data content has been displayed with the object for a certain number of times, the system can change the way of displaying the related information from displaying the same old information in a relatively larger area to a smaller tip window, such that the viewing area is smaller as not to block the view of other objects since the information displayed in the viewing area is no longer as informative as it was before. On the other hand, if the system detects that an object has not been viewed by the user for a certain number of times, based on the principle that the data can still be informative or carrying more information relative to the specific user, a larger display window can be enabled when the object is either intentionally or unintentionally selected by the user," Zhang paragraph 0101; “In the present invention, the system checks to see how many times the same picture has been displayed, and whether there are other types of data that can be displayed. In some embodiments, if the systems finds that the same picture has been displayed for many times such that it no longer carries as much information as it first appeared, but the contact has other activities such as having sent certain emails to the user recently or in the past, or the system has information about other activities associated with the contact that can be displayed, then the system can alternatively display one or more pieces of such other information when the user moves a ; 
in response to the indication, generating the electronic information card that corresponds to the determined type of information card, the electronic information card comprising non-widget locations ("The message contains a phrase 'shipping cost', which can optionally be highlighted such as with an underline. When a user moves a pointing device 320 over the phrase, a popup window 330 can appear and information related to the phrase 'shipping cost' can be displayed to the user," Zhang paragraph 0063); 
However Zhang does not appear to explicitly disclose:
the electronic information card comprising widget locations; 
providing a widget panel comprising a plurality of widgets selectable by the user; 
receiving, from the user, a selection of a first widget to add to the electronic information card at a user selected location; 
determining that the user selected location corresponds to a widget location; and 
providing the first widget at the user selected location on the electronic information card.
Porwal teaches:
the electronic information card comprising widget locations (“FIG. 3 shows an exemplary virtual business card 310 displayed on a user's computing device. As can be seen, the virtual business card is part of a GUI that includes several useful options or widgets, including… an ‘Edit Card’ option 370,” Porwal paragraph 0082; "The edit card screen includes a virtual business card 400 displayed on a user's computing device," Porwal paragraph 0083; Porwal Figure 4 440, name, mobile number and address widget locations on card); 
providing a widget panel comprising a plurality of widgets selectable by the user ("In addition, the GUI shows formatting options in the form of text fields 460 that can be added or deleted from the virtual card. A plus sign indicates that the field is to be added, while a minus sign indicates that the field is to be deleted," Porwal paragraph 0084); 
receiving, from the user, a selection of a first widget to add to the electronic information card ("In addition, the GUI shows formatting options in the form of text fields 460 that can be added or deleted from the virtual card. A plus sign indicates that the field is to be added, while a minus sign indicates that the field is to be deleted," Porwal paragraph 0084); and
providing the first widget on the electronic information card ("In addition, the GUI shows formatting options in the form of text fields 460 that can be added or deleted from the virtual card. A plus sign indicates that the field is to be added, while a minus sign indicates that the field is to be deleted," Porwal paragraph 0084).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to allow the changing of displayed fields in an electronic information card as taught by Porwal. One would have been motivated to make such a combination so that the user could arrange the displayed data as he/she likes in a situation where Zhang’s automated information surfacing and layout feature did not surface information that the user desired, thus resulting in less frustration for the user.
However neither Zhang nor Porwal appear to explicitly disclose:
receiving, from the user, a selection of a first widget to add to the electronic information card at a user selected location; 
determining that the user selected location corresponds to a widget location; and 
providing the first widget at the user selected location on the electronic information card.
Shiotani teaches:
receiving, from the user, a selection of a first widget to add to the electronic information card at a user selected location ("The addition button 102 is a button for receiving an input of an object O that is not in the template T. The user selects the addition button 102, and then taps a desired arrangement position in the template image TI1. When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received," Shiotani paragraph 0040); 
determining that the user selected location corresponds to a widget location ("The addition button 102 is a button for receiving an input of an object O that is not in the template T. The user selects the addition button 102, and then taps a desired arrangement position in the template image TI1. When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received," Shiotani paragraph 0040); and 
providing the first widget at the user selected location on the electronic information card ("The addition button 102 is a button for receiving an input of an object O that is not in the template T. The user selects the addition button 102, and then taps a desired arrangement position in the template image TI1. When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received," Shiotani paragraph 0040).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to allow adding a field in a specific location in an electronic information card as taught by Shiotani. One would have been motivated to make such a combination so that the user could have further control over the display of information in the electronic information card, thus resulting in greater utility for the user.

As to claim 22, Zhang as modified by Porwal and Shiotani further discloses the method of claim 21, wherein the user status comprises a user authorization level further comprising: generating the electronic information card based on the user authorization level ("In some embodiments, the present system determines the user environment by associating an ID with a specific user who has viewed or produced an object in a user interface, and registers the number of times an object has been .

As to claim 23, Zhang as modified by Porwal and Shiotani further discloses the method of claim 22, wherein the electronic information card comprises content that is selected based on the user authorization level ("In some embodiments, the present system determines the user environment by associating an ID with a specific user who has viewed or produced an object in a user interface, and registers the number of times an object has been viewed or has appeared in the user interface," Zhang paragraph 0094; “In the present invention, the system checks to see how many times the same picture has been displayed, and whether there are other types of data that can be displayed. In some embodiments, if the systems finds that the same picture has been displayed for many times such that it no longer carries as much information as it first appeared, but the contact has other activities such as having sent certain emails to the user recently or in the past, or the system has information about other activities associated with the contact that can be displayed, then the system can alternatively display one or more pieces of such other information when the user moves a pointing device over the contact name icon, or touches on the icon,” Zhang paragraph 0097, content is selected based on how many times a user viewed an object and this information is tied to the user’s ID).

As to claim 24, Zhang as modified by Porwal and Shiotani further discloses the method of claim 23, wherein the content is further selected based on at least one of a user role or an interaction history ("In some embodiments, the present system determines the user environment by associating an ID with a specific user who has viewed or produced an object in a user interface, and registers the number of times an object has been viewed or has appeared in the user interface, and the specific data contents displayed with the object. As described above, the object can be a word or a phrase in a text content, or an image object such as an icon or picture in a graphic format, or an audio object," Zhang paragraph 0094; "In some embodiments, the present system makes an estimate of the knowledge state of the user based on the historic or usage data registered above, and makes a decision based on the estimate for displaying alternative data related to the object, to make the data in the displaying area more .

As to claim 25, Zhang as modified by Porwal and Shiotani further discloses the method of claim 21, wherein the user status or the organization associated with the user is determined upon user authentication ("In some embodiments, the present system determines the user environment by associating an ID with a specific user who has viewed or produced an object in a user interface, and registers the number of times an object has been viewed or has appeared in the user interface," Zhang paragraph 0094, user is tied to an ID and interaction history (i.e., user status) is stored with the ID; “The user's state information can be stored in cookies within a web browser, or stored on a web server,” Zhang paragraph 0099).

As to claim 26, Zhang as modified by Porwal and Shiotani further discloses the method of claim 21, further comprising: 
accessing a private database associated with the organization associated with the user ("In some embodiments, a list of terms or other symbols can be pre-compiled, either manually or automatically, to serve as a criterion for selecting terms or symbols in the text content for automatic or dynamic or real-time display of related data. For example, a list containing names of specific customers, or specific company activities or events, or specific price range, etc., can be pre-compiled and stored in memory or retrieved from other storage devices. When a reader is reading or writing a text content such as an email or a company document like a word document or a spreadsheet, the terms or symbols in the ; and 
identifying the one or more keywords from the private database, the one or more keywords having a semantic meaning specific to the organization ("In some embodiments, a list of terms or other symbols can be pre-compiled, either manually or automatically, to serve as a criterion for selecting terms or symbols in the text content for automatic or dynamic or real-time display of related data. For example, a list containing names of specific customers, or specific company activities or events, or specific price range, etc., can be pre-compiled and stored in memory or retrieved from other storage devices. When a reader is reading or writing a text content such as an email or a company document like a word document or a spreadsheet, the terms or symbols in the text content are dynamically matched with the terms or symbols in the pre-compiled list, and when a match is found, the related data can be retrieved from the data sources and be presented to the reader or the writer of the text content," Zhang paragraph 0057).

As to claim 27, Zhang as modified by Porwal and Shiotani further discloses the method of claim 21, wherein the electronic information card is displayed within an application that comprises the one or more keywords (Zhang Figure 3 320 keyword and 330 popup displayed proximate to the application that has displayed the keyword).

As to claim 30, Zhang as modified by Porwal and Shiotani further discloses the method of claim 21, further comprising moving the first widget to a second location within the electronic information card ("Returning to FIG. 6A, the template change button 103 is a button for changing a template being edited. When a selection operation on the template change button 103 is received through the user I/F 53, the business card preparation program 65 displays the template selection screen DS1 (FIG, 5), When it is determined that a selection operation on any one of the template images TI1 to TI3 displayed in the template selection screen DS1 is received, the business card preparation program 65 starts change processing shown in FIG. 7," Shiotani paragraph 0042; "Specifically, the business card .

As to claim 31, Zhang as modified by Porwal and Shiotani further discloses the method of claim 21, further comprising: 
providing a template panel comprising a plurality of templates, each template comprising at least a subset of the plurality of widgets selectable by the user, wherein receiving the selection of the first widget to add to the electronic information card at a user selected location comprises receiving, from the user, a selection of a template comprising at least a subset of the plurality of widgets including the first widget ("Returning to FIG. 6A, the template change button 103 is a button for changing a template being edited. When a selection operation on the template change button 103 is received through the user I/F 53, the business card preparation program 65 displays the template selection screen DS1 (FIG, 5), When it is determined that a selection operation on any one of the template images TI1 to TI3 displayed in the template selection screen DS1 is received, the business card preparation program 65 starts change processing shown in FIG. 7," Shiotani paragraph 0042; "Specifically, the business card preparation program 65 displays, on the display 52, the editing screen in which each object O of the template after change is displayed at a position of the template image TI corresponding to the arrangement position indicated by the value of “arrangement coordinate”, at which the input data stored in the memory 63 in association with each object O is reflected in accordance with the attributes of each object O of the template after change," Shiotani paragraph 0046, can change the template of a business card which would add and rearrange multiple business card objects (i.e., widgets) at a time).

claim 32, Zhang discloses a system for generating contextually relevant electronic information cards comprising: 
one or more processors (“The user's state information can be stored in cookies within a web browser, or stored on a web server,” Zhang paragraph 0099); and 
one or more machine-readable media storing software including instructions that, when executed by the one or more processors (“the names or descriptions and the definitions of the concepts can be obtained from computer storage,” Zhang paragraph 0030), cause the system to perform operations comprising: 
receiving an indication from a user to generate an electronic information card ("The message contains a phrase 'shipping cost', which can optionally be highlighted such as with an underline. When a user moves a pointing device 320 over the phrase, a popup window 330 can appear and information related to the phrase 'shipping cost' can be displayed to the user," Zhang paragraph 0063; “For example, in an email user interface, such as the current Web-based Gmail interface, a list of the names of contacts are displayed. When a user moves a mouse over a contact's name in the contact list view area, a profile picture of the contact may be displayed in a popup window or box as additional information about the contact,” Zhang paragraph 0096), the electronic information card being displayable proximate to one or more keywords on an electronic display (Zhang Figure 3 320 keyword and 330 popup displayed proximate to the keyword); 
determining a type of information card from a plurality of types of information cards based on at least one of a user status or an organization associated with the user ("Furthermore, in the user interface, the size or shape or position of the displaying area can also be changed according to whether more informative data is being displayed or not, or based on an estimate of the user's knowledge state as described above. In some embodiments, when the system detects that the user has viewed an object for a certain number of times, or an object has been displayed to the user for certain number of times, or the same data content has been displayed with the object for a certain number of times, the system can change the way of displaying the related information from displaying the same old information in a relatively larger area to a smaller tip window, such that the viewing area is smaller as not to block the view of other objects since the information displayed in the viewing area is no longer as informative as it ; 
in response to the indication, generating the electronic information card that corresponds to the determined type of information card, the electronic information card comprising non-widget locations ("The message contains a phrase 'shipping cost', which can optionally be highlighted such as with an underline. When a user moves a pointing device 320 over the phrase, a popup window 330 can appear and information related to the phrase 'shipping cost' can be displayed to the user," Zhang paragraph 0063); 
However Zhang does not appear to explicitly disclose:
the electronic information card comprising widget locations; 
providing a widget panel comprising a plurality of widgets selectable by the user; 
receiving, from the user, a selection of a first widget to add to the electronic information card at a user selected location; 
determining that the user selected location corresponds to a widget location; and 
providing the first widget at the user selected location on the electronic information card.
Porwal teaches:
the electronic information card comprising widget locations (“FIG. 3 shows an exemplary virtual business card 310 displayed on a user's computing device. As can be seen, the virtual business card is part of a GUI that includes several useful options or widgets, including… an ‘Edit Card’ option 370,” Porwal paragraph 0082; "The edit card screen includes a virtual business card 400 displayed on a user's computing device," Porwal paragraph 0083; Porwal Figure 4 440, name, mobile number and address widget locations on card); 
providing a widget panel comprising a plurality of widgets selectable by the user ("In addition, the GUI shows formatting options in the form of text fields 460 that can be added or deleted from the virtual card. A plus sign indicates that the field is to be added, while a minus sign indicates that the field is to be deleted," Porwal paragraph 0084); 
receiving, from the user, a selection of a first widget to add to the electronic information card ("In addition, the GUI shows formatting options in the form of text fields 460 that can be added or deleted from the virtual card. A plus sign indicates that the field is to be added, while a minus sign indicates that the field is to be deleted," Porwal paragraph 0084); and
providing the first widget on the electronic information card ("In addition, the GUI shows formatting options in the form of text fields 460 that can be added or deleted from the virtual card. A plus sign indicates that the field is to be added, while a minus sign indicates that the field is to be deleted," Porwal paragraph 0084).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang to allow the changing of displayed fields in an electronic information card as taught by Porwal. One would have been motivated to make such a combination so that the user could arrange the displayed data as he/she likes in a situation where Zhang’s automated information surfacing and layout feature did not surface information that the user desired, thus resulting in less frustration for the user.
However neither Zhang nor Porwal appear to explicitly disclose:
receiving, from the user, a selection of a first widget to add to the electronic information card at a user selected location; 
determining that the user selected location corresponds to a widget location; and 

Shiotani teaches:
receiving, from the user, a selection of a first widget to add to the electronic information card at a user selected location ("The addition button 102 is a button for receiving an input of an object O that is not in the template T. The user selects the addition button 102, and then taps a desired arrangement position in the template image TI1. When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received," Shiotani paragraph 0040); 
determining that the user selected location corresponds to a widget location ("The addition button 102 is a button for receiving an input of an object O that is not in the template T. The user selects the addition button 102, and then taps a desired arrangement position in the template image TI1. When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received," Shiotani paragraph 0040); and 
providing the first widget at the user selected location on the electronic information card ("The addition button 102 is a button for receiving an input of an object O that is not in the template T. The user selects the addition button 102, and then taps a desired arrangement position in the template image TI1. When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received," Shiotani paragraph 0040).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang to allow adding a field in a specific 

As to claim 33, it is substantially similar to claim 22 and is therefore rejected using the same rationale as above.

As to claim 34, it is substantially similar to claim 23 and is therefore rejected using the same rationale as above.

As to claim 35, it is substantially similar to claim 25 and is therefore rejected using the same rationale as above.

As to claim 36, it is substantially similar to claim 26 and is therefore rejected using the same rationale as above.

As to claim 37, it is substantially similar to claim 27 and is therefore rejected using the same rationale as above.

As to claim 38, it is substantially similar to claim 31 and is therefore rejected using the same rationale as above.

As to claim 39, Zhang discloses one or more non-transitory machine-readable media storing instructions that, when executed by one or more processors, cause performance of operations for generating contextually relevant electronic information cards, the operations comprising: 
receiving an indication from a user to generate an electronic information card ("The message contains a phrase 'shipping cost', which can optionally be highlighted such as with an underline. , the electronic information card being displayable proximate to one or more keywords on an electronic display (Zhang Figure 3 320 keyword and 330 popup displayed proximate to the keyword); 
determining a type of information card from a plurality of types of information cards based on at least one of a user status or an organization associated with the user ("Furthermore, in the user interface, the size or shape or position of the displaying area can also be changed according to whether more informative data is being displayed or not, or based on an estimate of the user's knowledge state as described above. In some embodiments, when the system detects that the user has viewed an object for a certain number of times, or an object has been displayed to the user for certain number of times, or the same data content has been displayed with the object for a certain number of times, the system can change the way of displaying the related information from displaying the same old information in a relatively larger area to a smaller tip window, such that the viewing area is smaller as not to block the view of other objects since the information displayed in the viewing area is no longer as informative as it was before. On the other hand, if the system detects that an object has not been viewed by the user for a certain number of times, based on the principle that the data can still be informative or carrying more information relative to the specific user, a larger display window can be enabled when the object is either intentionally or unintentionally selected by the user," Zhang paragraph 0101; “In the present invention, the system checks to see how many times the same picture has been displayed, and whether there are other types of data that can be displayed. In some embodiments, if the systems finds that the same picture has been displayed for many times such that it no longer carries as much information as it first appeared, but the contact has other activities such as having sent certain emails to the user recently or in the past, or the system has information about other activities associated with the contact that can be displayed, then the system can alternatively display one or more pieces of such other information when the user moves a ; 
in response to the indication, generating the electronic information card that corresponds to the determined type of information card, the electronic information card comprising non-widget locations ("The message contains a phrase 'shipping cost', which can optionally be highlighted such as with an underline. When a user moves a pointing device 320 over the phrase, a popup window 330 can appear and information related to the phrase 'shipping cost' can be displayed to the user," Zhang paragraph 0063); 
However Zhang does not appear to explicitly disclose:
the electronic information card comprising widget locations; 
providing a widget panel comprising a plurality of widgets selectable by the user; 
receiving, from the user, a selection of a first widget to add to the electronic information card at a user selected location; 
determining that the user selected location corresponds to a widget location; and 
providing the first widget at the user selected location on the electronic information card.
Porwal teaches:
the electronic information card comprising widget locations (“FIG. 3 shows an exemplary virtual business card 310 displayed on a user's computing device. As can be seen, the virtual business card is part of a GUI that includes several useful options or widgets, including… an ‘Edit Card’ option 370,” Porwal paragraph 0082; "The edit card screen includes a virtual business card 400 displayed on a user's computing device," Porwal paragraph 0083; Porwal Figure 4 440, name, mobile number and address widget locations on card); 
providing a widget panel comprising a plurality of widgets selectable by the user ("In addition, the GUI shows formatting options in the form of text fields 460 that can be added or deleted from the virtual card. A plus sign indicates that the field is to be added, while a minus sign indicates that the field is to be deleted," Porwal paragraph 0084); 
receiving, from the user, a selection of a first widget to add to the electronic information card ("In addition, the GUI shows formatting options in the form of text fields 460 that can be added or deleted from the virtual card. A plus sign indicates that the field is to be added, while a minus sign indicates that the field is to be deleted," Porwal paragraph 0084); and
providing the first widget on the electronic information card ("In addition, the GUI shows formatting options in the form of text fields 460 that can be added or deleted from the virtual card. A plus sign indicates that the field is to be added, while a minus sign indicates that the field is to be deleted," Porwal paragraph 0084).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable media of Zhang to allow the changing of displayed fields in an electronic information card as taught by Porwal. One would have been motivated to make such a combination so that the user could arrange the displayed data as he/she likes in a situation where Zhang’s automated information surfacing and layout feature did not surface information that the user desired, thus resulting in less frustration for the user.
However neither Zhang nor Porwal appear to explicitly disclose:
receiving, from the user, a selection of a first widget to add to the electronic information card at a user selected location; 
determining that the user selected location corresponds to a widget location; and 
providing the first widget at the user selected location on the electronic information card.
Shiotani teaches:
receiving, from the user, a selection of a first widget to add to the electronic information card at a user selected location ("The addition button 102 is a button for receiving an input of an object O that is not in the template T. The user selects the addition button 102, and then taps a desired arrangement position in the template image TI1. When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received," Shiotani paragraph 0040); 
determining that the user selected location corresponds to a widget location ("The addition button 102 is a button for receiving an input of an object O that is not in the template T. The user selects the addition button 102, and then taps a desired arrangement position in the template image TI1. When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received," Shiotani paragraph 0040); and 
providing the first widget at the user selected location on the electronic information card ("The addition button 102 is a button for receiving an input of an object O that is not in the template T. The user selects the addition button 102, and then taps a desired arrangement position in the template image TI1. When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received," Shiotani paragraph 0040).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable media of Zhang to allow adding a field in a specific location in an electronic information card as taught by Shiotani. One would have been motivated to make such a combination so that the user could have further control over the display of information in the electronic information card, thus resulting in greater utility for the user.

As to claim 40, it is substantially similar to claim 26 and is therefore rejected using the same rationale as above.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140046976 A1, hereinafter Zhang) in view of Porwal et al. (US 20180020076 A1, hereinafter Porwal) in .

As to claim 28, Zhang as modified by Porwal and Shiotani discloses the method of claim 21, wherein the selection of a first widget comprises tapping the first widget from the widget panel into the electronic information card ("The addition button 102 is a button for receiving an input of an object O that is not in the template T. The user selects the addition button 102, and then taps a desired arrangement position in the template image TI1. When a tap operation on an area in the template image TI1 is received through the user I/F 53 after the selection operation on the addition button 102 is received through the user 53, the business card preparation program 65 receives a value of each attribute of the input information table 68, and displays the object O corresponding to the value at the arrangement position at which the tap operation has been received," Shiotani paragraph 0040).
However neither Zhang nor Porwal nor Shiotani appear to explicitly disclose a limitation wherein the selection of a first widget comprises dragging the first widget from the widget panel into the electronic information card.
Rothschiller teaches a limitation wherein the selection of a first widget comprises dragging the first widget from the widget panel into the electronic information card ("to allow the user to annotate a document, such as a spreadsheet application document, by dragging and dropping selected elements or attributes from the tree view structure to target locations in the associated document. As should be understood by those skilled in the art, elements and/or attributes from the tree view structure 120 may be applied to the document through other methods in addition to dragging/dropping, such as highlighting the selected element or attribute followed by clicking on the target location within the document," Rothschiller paragraph 0056).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to allow the user to add fields in a specific location using drag and drop instead of tapping as taught by Rothschiller. One would have been motivated to make such a combination so that adding fields on touch screen devices could be more intuitive resulting in greater ease of use for the user.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140046976 A1, hereinafter Zhang) in view of Porwal et al. (US 20180020076 A1, hereinafter Porwal) in further view of Shiotani et al. (US 20190073350 A1, hereinafter Shiotani) in further view of Rothschiller et al. (US 20040172616 A1, hereinafter Rothschiller) in further view of Sukhanov et al. (US 20130117653 A1, hereinafter Sukhanov).

As to claim 29, Zhang as modified by Porwal, Shiotani and Rothschiller discloses the method of claim 28, wherein the first widget is of a first widget type (“When a user moves a mouse over a contact's name in the contact list view area, a profile picture of the contact may be displayed in a popup window or box as additional information about the contact,” Zhang paragraph 0096; “Such alternative information can be a brief list or summary of the emails sent from this contact, or other updates associated with the particular contact, etc,” Zhang paragraph 0097; “type information indicating types of the objects, the type information comprising information indicating whether a type of the object is a first type or a second type, the first type comprising a text, the second type comprising an image,” Shiotani paragraph 0005).
However neither Zhang nor Porwal nor Shiotani nor Rothschiller appear to explicitly disclose a limitation further comprising displaying a placeholder of a predetermined size of the first widget type within a body of the electronic information card while dragging the first widget into the information card.
Sukhanov teaches a limitation further comprising displaying a placeholder of a predetermined size of the first widget type within a body of the electronic information card while dragging the first widget into the information card (“The layout and display of the document 210 may be updated in real time during a move 525, resize, or rotate action of an object 205. For example, text 225 and other content items may be shifted,” Sukhanov paragraph 0042; “where a drop action is received. The drop action may be a commitment to the move 525, resize or rotate action. For example, if a user is utilizing a mouse as an input device, the drop action may be received when the user releases a mouse button. Once a drop action is received, the method 400 may proceed to OPERATION 418 where the object 205 is positioned in its new location,” Sukhanov paragraph 0043; Sukhanov Figure 5A moving ).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to show a preview of a widget drag operation as taught by Sukhanov. One would have been motivated to make such a combination so that the user could more easily see the effects of dragging widgets into the overall electronic information card layout.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140365395 A1 to Arguelles et al. discloses 
US 20120233256 A1 to Shaham et al. discloses methods and systems for leveraging social information, including a social graph, to identify and present content of interest where keyword can be interacted with in order to display information cards proximate to the keyword;
US 20120212337 A1 to Montyne et al. discloses methods and apparatus for formatting text for clinical fact extraction where keywords can be selected by a user in order to display facts associated with the keyword; and
US 20130275120 A1 to DeGross discloses a process for a signified correct contextual meaning sometimes interspersed with complementary related trivia where keywords can be selected by a user and contextually relevant information will be displayed proximate to the keyword.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171